Case 3:21-cv-11106-MAS-LHG Document 1 Filed 05/12/21 Page 1 of 11 PageID: 1




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

 Abraham Kleinman, individually and on behalf of all others
 similarly situated,                                                  Case. No.: 3:21-cv-11106
                                            Plaintiff,
                                                                      CLASS ACTION COMPLAINT
                                                                      DEMAND FOR JURY TRIAL
          -v.-
 Afni, Inc.,
                                        Defendant(s).

       Plaintiff Abraham Kleinman (hereinafter referred to as “Plaintiff”) brings this Class Action

Complaint by and through his attorneys, Stein Saks, PLLC, against Defendant Afni, Inc.,

(hereinafter referred to as “Defendant”), individually and on behalf of a class of all others similarly

situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and

belief of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are

based upon Plaintiff's personal knowledge.

                       INTRODUCTION/PRELIMINARY STATEMENT

     1.          The Fair Debt Collection Practices Act (“FDCPA”) was enacted in response to the

"abundant evidence of the use of abusive, deceptive, and unfair debt collection practices by many

debt collectors." 15 U.S.C. §1692(a). This was because of the concern that "abusive debt collection

practices contribute to the number of personal bankruptcies, to marital instability, to the loss of jobs,

and to invasions of individual privacy." Id. Congress concluded that "existing laws…[we]re

inadequate to protect consumers," and that "'the effective collection of debts" does not require

"misrepresentation or other abusive debt collection practices." 15 U.S.C. §§ 1692(b) & (c).

     2.          The purpose of the Act was not only to eliminate abusive debt collection practices,

but also to ensure “that those debt collectors who refrain from using abusive debt collection practices

are not competitively disadvantaged." Id. § 1692(e). After determining that the existing consumer
Case 3:21-cv-11106-MAS-LHG Document 1 Filed 05/12/21 Page 2 of 11 PageID: 2




protection laws were inadequate Id. § 1692(b), Congress gave consumers a private cause of action

against debt collectors who fail to comply with the Act. Id. § 1692k.

                                   JURISDICTION AND VENUE

      3.        The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any State law claims in this action

pursuant to 28 U.S.C. § 1367(a).

      4.        Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

where the Plaintiff resides, as well as where a substantial part of the events or omissions giving rise

to the claim occurred.

                                   NATURE OF THE ACTION

      5.        Plaintiff brings this class action on behalf of a class of New Jersey consumers under

§ 1692 et seq. of Title 15 of the United States Code, also known as the Fair Debt Collections

Practices Act (“FDCPA”), and

      6.        Plaintiff is seeking damages and declaratory relief.

                                              PARTIES

      7.        Plaintiff is a resident of the State of New Jersey, County of Ocean.

      8.        Defendant is a "debt collector" as the phrase is defined in 15 U.S.C. § 1692(a)(6) and

used in the FDCPA.

      9.        Defendant is a company that uses the mail, telephone, and facsimile and regularly

engages in business, the principal purpose of which is to attempt to collect debts alleged to be due

itself or another.



                                     CLASS ALLEGATIONS




                                                   2
Case 3:21-cv-11106-MAS-LHG Document 1 Filed 05/12/21 Page 3 of 11 PageID: 3




     10.    Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ. P.

23(a) and 23(b)(3).

     11.    The Class consists of:

            a.     all individuals with addresses in the State of New Jersey;

            b.     to whom Defendant sent an initial collection letter;

            c.     attempting to collect a consumer debt;

            d.     providing multiple addresses;

            e.     without identifying the correct address to which to send a dispute; and

            f.     which letter was sent on or after a date one (1) year prior to the filing of this action

                   and on or before a date twenty-one (21) days after the filing of this action.

     12.    The identities of all class members are readily ascertainable from the records of

Defendant and those companies and entities on whose behalf they attempt to collect and/or have

purchased debts.

     13.    Excluded from the Plaintiff Class is the Defendant and all officers, members, partners,

managers, directors and employees of the Defendant and its respective immediate families, and legal

counsel for all parties to this action, and all members of their immediate families.

     14.    There are questions of law and fact common to the Plaintiff Class, which common issues

predominate over any issues involving only individual class members. The principal issue is whether

the Defendant’s written communications to consumers, in the forms attached as Exhibit A, violate

15 U.S.C. §§ 1692e, 1692f, and 1692g.

     15.    The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the Plaintiff

Class defined in this complaint. The Plaintiff has retained counsel with experience in handling




                                                    3
Case 3:21-cv-11106-MAS-LHG Document 1 Filed 05/12/21 Page 4 of 11 PageID: 4




consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor his attorneys

have any interests, which might cause them not to vigorously pursue this action.

     16.    This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-

defined community interest in the litigation:

               a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                   that the Plaintiff Class defined above is so numerous that joinder of all members

                   would be impractical.

               b. Common Questions Predominate: Common questions of law and fact exist as

                   to all members of the Plaintiff Class and those questions predominance over any

                   questions or issues involving only individual class members. The principal issue

                   is whether the Defendant’s written communications to consumers, in the forms

                   attached as Exhibit A violate 15 U.S.C. §§ 1692e, 1692f, and 1692g.

               c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                   The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                   Defendant’s common uniform course of conduct complained of herein.

               d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                   class members insofar as Plaintiff has no interests that are averse to the absent

                   class members. The Plaintiff is committed to vigorously litigating this matter.

                   Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                   complex legal issues, and class actions. Neither the Plaintiff nor his counsel have

                   any interests which might cause them not to vigorously pursue the instant class

                   action lawsuit.




                                                  4
Case 3:21-cv-11106-MAS-LHG Document 1 Filed 05/12/21 Page 5 of 11 PageID: 5




               e. Superiority: A class action is superior to the other available means for the fair

                   and efficient adjudication of this controversy because individual joinder of all

                   members would be impracticable. Class action treatment will permit a large

                   number of similarly situated persons to prosecute their common claims in a single

                   forum efficiently and without unnecessary duplication of effort and expense that

                   individual actions would engender.

     17.       Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff Class

predominate over any questions affecting an individual member, and a class action is superior to

other available methods for the fair and efficient adjudication of the controversy.

     18.       Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues pursuant

to Fed. R. Civ. P. 23(c)(4).

                                    FACTUAL ALLEGATIONS

     19.       Plaintiff repeats the above allegations as if set forth herein.

     20.       Some time prior to February 25, 2021, Plaintiff allegedly incurred an obligation to

State Farm Bank, F.S.B (hereinafter referred to as “State Farm”).

     21.       The obligation arose out of a transaction involving a consumer debt to State Farm in

which money, property, insurance or services, which are the subject of the transaction, were incurred

solely for personal purposes.

     22.       The alleged State Farm obligation is a "debt" as defined by 15 U.S.C.§ 1692a (5).

     23.       State Farm is a "creditor" as defined by 15 U.S.C. § 1692a (4).




                                                   5
Case 3:21-cv-11106-MAS-LHG Document 1 Filed 05/12/21 Page 6 of 11 PageID: 6




       24.      Upon information and belief, State Farm transferred the subject debt to the Defendant

for the purpose of collection. Therefore, Defendant is a “debt collector” as defined by 15 U.S.C. §

1692a (6).

       25.      Defendant collects and attempts to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United States

Postal Services, telephone and internet.

                          Violation – February 25, 2021 Collection Letter

       26.      On or about February 25, 2021, Defendant sent the Plaintiff an initial collection letter

regarding the alleged debt, originally owed to State Farm. (See “Letter” attached as Exhibit A).

       27.      The letter ostensibly provides the notices as required by 15 U.S.C. § 1692g regarding

disputing the debt.

       28.      However, there are multiple addresses listed for Defendant in two different states:

                a. 1310 Martin Luther King Drive, PO Box 3427, Bloomington, IL 61702-3427;

                b. Dept 555, PO Box 4115, Concord CA, 94524;

                c. Afni, Inc. PO Box 3427, Bloomington, IL 61702-3427.

       29.      Address (a.) is referred to at the top of the Letter under the title “Contact

Information.”

       30.      Address (b.) is listed as the Defendant’s address on the pay stub at the bottom.

       31.      Address (c.) is referred to at the bottom of the Letter under the heading “Respond

To.”

       32.      None of the three addresses are specifically identified as the correct address to which

to send a dispute.




                                                   6
Case 3:21-cv-11106-MAS-LHG Document 1 Filed 05/12/21 Page 7 of 11 PageID: 7




     33.       Plaintiff was therefore confused as to how to properly dispute the debt and exercise

his rights under § 1692g.

     34.       Upon information and belief, disputes sent to one or more of these addresses will not

be honored by Defendant.

     35.       Listing these incorrect addresses(es) misled Plaintiff into believing a proper dispute

cannot be sent there.

     36.       Plaintiff was therefore unable to straightforwardly dispute the debt resulting in

wasted time.

     37.       Plaintiff was therefore unable to evaluate his options of how to handle this debt.

     38.       Because of this, Plaintiff expended time, money, and effort in determining the proper

course of action.

     39.       These violations by Defendant were knowing, willful, negligent and/or intentional,

and Defendant did not maintain procedures reasonably adapted to avoid any such violations.

     40.       Defendant’s collection efforts with respect to this alleged debt from Plaintiff caused

Plaintiff to suffer concrete and particularized harm, inter alia, because the FDCPA provides Plaintiff

with the legally protected right not to be misled or treated unfairly with respect to any action

regarding the collection of any consumer debt.

     41.       Defendant’s deceptive, misleading and unfair representations with respect to its

collection efforts were material misrepresentations that affected and frustrated Plaintiff's ability to

intelligently respond to Defendant’s collection efforts because Plaintiff could not adequately

respond to Defendant’s demand for payment of this debt.

     42.       Defendant’s actions created an appreciable risk to Plaintiff of being unable to

properly respond to Defendant’s debt collection.




                                                   7
Case 3:21-cv-11106-MAS-LHG Document 1 Filed 05/12/21 Page 8 of 11 PageID: 8




      43.       Plaintiff was confused and misled to his detriment by the statements in the dunning

letter, and relied on the contents of the letter to his detriment.

      44.       Plaintiff would have pursued a different course of action were it not for Defendant’s

statutory violations.

      45.       As a result of Defendant’s deceptive, misleading and false debt collection practices,

Plaintiff has been damaged.

                                               COUNT I

            VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                              15 U.S.C. §1692e et seq.

        46.     Plaintiff repeats the above allegations as if set forth herein.

        47.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

    violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

        48.     Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false, deceptive, or

    misleading representation or means in connection with the collection of any debt.

        49.     Defendant violated said section by deceptively and/or misleadingly providing

    multiple addresses and not identifying which one should be used to dispute the debt, in violation

    of § 1692e (10).

        50.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

    conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

    and attorneys’ fees.


                                               COUNT II

            VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                              15 U.S.C. §1692f et seq.

        51.     Plaintiff repeats the above allegations as if set forth herein.



                                                    8
Case 3:21-cv-11106-MAS-LHG Document 1 Filed 05/12/21 Page 9 of 11 PageID: 9




     52.     In the alternative, Defendant’s debt collection efforts attempted and/or directed

  towards the Plaintiff violated various provisions of the FDCPA, including but not limited to 15

  U.S.C. § 1692f.

     53.     Pursuant to 15 U.S.C. § 1692f, a debt collector may not use any unfair or

  unconscionable means in connection with the collection of any debt.

     54.     Defendant violated this section by unfairly providing multiple addresses and not

  identifying which one to use for disputing a debt.

     55.     By reason thereof, Defendant is liable to Plaintiff for judgment in that Defendant's

  conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

  and attorneys’ fees.

                                           COUNT III

        VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                          15 U.S.C. §1692g et seq.

     56.     Plaintiff repeats the above allegations as if set forth herein.

     57.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

     58.     Pursuant to 15 U.S.C. § 1692g:

                Within five days after the initial communication with a consumer in

                connection with the collection of any debt, a debt collector shall, unless the

                following information is contained in the initial communication or the

                consumer has paid the debt, send the consumer a written notice containing –

                     1. The amount of the debt;

                     2. The name of the creditor to whom the debt is owed;




                                                 9
Case 3:21-cv-11106-MAS-LHG Document 1 Filed 05/12/21 Page 10 of 11 PageID: 10




                       3. A statement that unless the consumer, within thirty days after

                            receipt of the notice, disputes the validity of the debt, or any

                            portion thereof, the debt will be assumed to be valid by the debt-

                            collector;

                       4. A statement that the consumer notifies the debt collector in

                            writing within thirty-day period that the debt, or any portion

                            thereof, is disputed, the debt collector will obtain verification of

                            the debt or a copy of a judgment against the consumer and a copy

                            of such verification or judgment will be mailed to the consumer

                            by the debt collector; and

                       5. A statement that, upon the consumer’s written request within the

                            thirty-day period, the debt collector will provide the consumer

                            with the name and address of the original creditor, if different

                            from the current creditor.

       59.     Defendant violated this section by providing multiple addresses and not identifying

   which one to use for disputing the debt, thereby failing to provide the proper notice required by

   §1692g in an initial collection letter.

       60.     By reason thereof, Defendant is liable to Plaintiff for judgment in that Defendant's

   conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.

                                 DEMAND FOR TRIAL BY JURY

       61.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.




                                                  10
Case 3:21-cv-11106-MAS-LHG Document 1 Filed 05/12/21 Page 11 of 11 PageID: 11




                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Abraham Kleinman, individually and on behalf of all others

similarly situated, demands judgment from Defendant Afni, Inc. as follows:

              i.     Declaring that this action is properly maintainable as a Class Action and

          certifying Plaintiff as Class representative, and Yaakov Saks, Esq. as Class Counsel;

            ii.      Awarding Plaintiff and the Class statutory damages;

            iii.     Awarding Plaintiff and the Class actual damages;

            iv.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees

          and expenses;

             v.      Awarding pre-judgment interest and post-judgment interest; and

            vi.      Awarding Plaintiff and the Class such other and further relief as this Court

          may deem just and proper.


       Dated: May 12, 2021                          Respectfully Submitted,

                                                           Stein Saks, PLLC

                                                           /s/ Yaakov Saks
                                                           Yaakov Saks, Esq.
                                                           285 Passaic Street
                                                           Hackensack, NJ, 07601
                                                           P. (201) 282-6500 ext. 101
                                                           F. (201) 282-6501
                                                           ysaks@SteinSaksLegal.com
                                                           Attorneys for Plaintiff




                                               11
